DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application

Claims 1, 2, 4, 6, 8-13, 15-17, 21-23, 25 and 27 are pending and presented for examination. Claim 1, 2, 4, 6, 9, 12, 17, 23 were amended via the instant amendment dated 13 July 2022 which is acknowledged and entered.
All pending rejections are withdrawn over the instant amendment incorporating the allowable subject matter of claim 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub No. 20090124705 to Meyer et al (hereinafter, “Meyer at __”).
Regarding claim 27, Meyer discloses an electrode material (Meyer at [0067]) comprising a carbon nanotube having a bulk density of between 0.11 and 0.25 g/cc ([0042] which is imparted by method claim 1 onto the product of claim 27, a bulk density of between 0.21 and 0.25 g/cc which overlapped such that a prima facie case of obviousness exists, see MPEP 2144.05) and an impurity content of 0-1% (Meyer at [0060], which also overlaps the impurity concentration of claim 23 which imparts on the product an impurity amount of 5-200 ppm), again the claim recites “process as defined in claim 23” which is a product-by-process limitation and renders the claim examined on the merits of the product made, not how it is made (See the discussed in the previous Office Action)).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As to claim 1 (and those dependent thereon), subject matter of previously pending claim 19 which has been amended into claim 1. Newly cited Meyer does not expressly state any actual compaction, sintering, or purification steps. “A free-standing aligned-carbon-nanotube/nanocomposite foil as an efficient counter electrode for dye solar cells” to Molara et al., discloses an electrode material from carbon nanotubes having a bulk density of 0.14-0.16 g/cc and an impurity concentration of 5% both of which are outside of the claimed product aspects that the method leads to.

Conclusion
Claim 27 is rejected. Claims 1, 2, 4, 6, 8-13, 15-17, 21-23, 25 and 27 are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759



/RICHARD M RUMP/               Primary Examiner, Art Unit 1759